Citation Nr: 1812278	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-31 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to December 1985 and from February 2004 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in October 2017.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his obstructive sleep apnea is associated with his military service.  The Veteran has not, however, been afforded a VA examination to address the nature and etiology of this condition.  

The Veteran's post-service treatment records indicate that he was diagnosed with obstructive sleep apnea in April 2009.  In June 2009, the Veteran underwent a sleep study; however, a nexus opinion was not provided at that time.  In an October 2009 VA treatment note, the Veteran told his physician that he had been having sleep problems since he was involved in a blast injury in service.  At the October 2017 Board hearing, the Veteran testified that from February 2004 to August 2004, during training in service he had roommates who told him that he snored a lot.  The Veteran stated that he began to notice sleep problem symptoms towards the latter end of his tour in Iraq after an IED explosion.  It was noted during the hearing that the Veteran was 100 percent service-connected for PTSD, due to the IED explosion.  
An examination or medical opinion is warranted when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service or a service-connected disability; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based on the foregoing, the Board finds that a VA examination and opinion should be provided.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding private or VA treatment records.  Request that the Veteran assist with locating these files, if possible.  Associate these records with the claims file.

2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's obstructive sleep apnea.  The claims file, a copy of this remand, and all pertinent evidence of record should be made available to the examiner for review.  The examiner should address the following:

a) The nature and diagnosis of the Veteran's obstructive sleep apnea.

b) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's obstructive sleep apnea disability was incurred in or caused by service?

c) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's obstructive sleep apnea disability was caused or aggravated by his service-connected PTSD.  

The examiner should consider the following: 1) the Veteran's lay statements regarding snoring in service, noticing sleep problems towards the latter end of his tour in Iraq, and that his sleep problems began following the blast injury; 2) the October 2009 VA treatment note where the Veteran told his physician that his sleep problems began following the blast injury.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative, if applicable, should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




